                Case 20-10343-LSS             Doc 1403        Filed 10/05/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                            (Jointly Administered)
                           Debtors.
                                                            RE: D.I. 1344

        CERTIFICATE OF NO OBJECTION REGARDING THE SIXTH MONTHLY
           APPLICATION OF SIDLEY AUSTIN LLP FOR ALLOWANCE OF
       COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
                   FROM AUGUST 1, 2020 TO AUGUST 31, 2020

                 The undersigned hereby certifies that, as of the date hereof, Sidley Austin, LLP

(“Sidley”) has received no answer, objection or other responsive pleading to the Sixth Monthly

Application of Sidley Austin LLP for Allowance of Compensation and Reimbursement of

Expenses for the Period from August 1, 2020 to August 31, 2020 (the “Application”) (D.I.

1344), filed on September 18, 2020.

                 The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than October 2, 2020 at 4:00 p.m. (Eastern Time).

                 Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1403     Filed 10/05/20     Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341)

entered on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees        (2) Total Expenses          (3) 80% of          Total Debtors are
      Requested               Requested             Requested Fees        Authorized to Pay
                                                                             ( (2) + (3) )

    $1,573,931.50             $13,003.01             $1,259,145.20           $1,272,148.21

       WHEREFORE, Sidley respectfully requests that the Application be approved.


 Dated: October 5, 2020                      SIDLEY AUSTIN LLP
        Wilmington, Delaware
                                             /s/ Matthew E. Linder
                                             Thomas A. Labuda (admitted pro hac vice)
                                             Matthew E. Linder (admitted pro hac vice)
                                             One South Dearborn Street
                                             Chicago, Illinois 60603
                                             Telephone: (312) 853-7000
                                             Email: tlabuda@sidley.com
                                                    mlinder@sidley.com
                                             ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                             IN POSSESSION




                                               2
